DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Arimi Yamada (Reg. No. 70,156) on 09/12/2022.


1. (Currently Amended) A display device comprising: a panel having a first substrate, a second substrate facing the first substrate, and a liquid crystal layer therebetween, the first substrate having a first outer surface and a first side face, the second substrate having a second outer surface and a second side face flush with the first side face, the first side face and the second side face being included in a side face of the panel; a light unit disposed on the panel, the light unit including light sources, a circuit board for supplying drive signals to the light sources, and a light guide, and an adhesive tape having a pair of first sides one of which is along the circuit board and a pair of second sides which connect end portions of the pair of first sides, and having a light blocking property, wherein at least one of the second sides of the adhesive tape is bonded to the first outer surface and the side face of the panel continuously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MARK EDWARDS/Primary Examiner, Art Unit 2624